Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant’s election of group I, drawn to compound of the formula I and simple compositions thereof and elected species:

    PNG
    media_image1.png
    183
    286
    media_image1.png
    Greyscale
in the reply filed on 4/6/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The elected species reads on claims 1-10, 14, 15, 18, 21, 22, and 25.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11, 13, 16, 17, 19, 20, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 




Priority
This application is a National Stage Application of PCT/GB2018/051454 filed May 30, 2018, which claims priority from UK Patent Application No. 1708652.1 filed on May 31, 2017. 


Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 

Claim Rejections – Improper Markush Grouping Rejection


Claims 1-10, 14, 15, 18, 21, 22, and 25 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the 
In re Harnish, 206 USPQ 300, 305, says, “ …we think it should be clear from our actions in Weber and Haas II that we there recognized the possibility of such a thing as an "improper Markush grouping." The court went on to reverse the rejection, (which had been made by the Board under Rule 196(b)) but not on the lack of a specific statutory basis but rather, “Clearly, they are all coumarin compounds which the board admitted to be "a single structural similarity." We hold, therefore, that the claimed compounds all belong to a subgenus, as defined by appellant, which is not repugnant to scientific classification (see claim 1 below for pictorial example):


    PNG
    media_image2.png
    605
    890
    media_image2.png
    Greyscale
.

 


Under these circumstances we consider the claimed compounds to be part of a single invention so that there is unity of invention…” Thus, the rejection was overturned because of the specific facts in the case.  The Markush group was held proper in that case, as was the case also in Ex parte Price 150 USPQ 467, Ex parte Beck and Taylor, 119 USPQ 100, and Ex parte Della Bella and Chiarino 7 USPQ2d 1669.  Cases where the Markush group was held improper include Ex Parte Palmer, 7 USPQ 11, In re Winnek, 73 USPQ 225, In re Ruzicka, 66 USPQ 226, Ex parte Hentrich, 57 USPQ 419, Ex parte Barnard, 135 USPQ 109, Ex parte Reid, 105 USPQ 251, Ex parte Sun and Huggins, 85 USPQ 516, In re Thompson and Tanner, 69 USPQ 148, In re Swenson, 56 USPQ 180, and In re Kingston, 65 USPQ 371. 
 	Indeed, as was stated in Ex parte Haas, 188 USPQ 374, “The rejection of a claim as containing an improper Markush grouping has a relatively long history in Office In re Swenson, 30 CCPA 764, 132 F.2d 336, 56 USPQ 180 , citing Ex parte Palmer, 398 OG 707, 1930 CD 3.”

It should be noted that in Harnish, there was a substantial structural feature from which the common use flowed and that the claimed compounds all belong to a subgenus. That is exactly what is lacking in this case, as there is no substantial structural feature when viewing the compound as a whole. The Markush grouping is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 

For example the following chemical class of compounds as a whole may be obtained:
1) wherein variables R1 and –NR2 do not form additional rings in formula Ia: (classified as substituted pyrrolidines, C07D 207/14);
2) wherein variables R1 and –NR2 form a 5-membered pyrrolidine ring in formula Ia: (classified as substituted hexahydropyrrolo[3,4-b]pyrroles, C07D 487/04);
This list is not exhaustive and clearly classifying the above groups as one subgeneric group would be repugnant to scientific classification. Thus, the first requirement is not met as described above. Secondly, there is little evidence provided that the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.

The examiner recommends that the claims should be amended to include only species that share a single structural similarity and a common use (e.g. drawn to compounds wherein variables R1 and –NR2 do not form additional rings in formula Ia or something similar to Applicant’s elected species representing a proper Markush grouping) to overcome the rejection.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-9, 18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Deng et al. (WO 2009/129371-mentioned in IDS).
et al. teach several chemical species and compositions thereof which anticipate the instant claims wherein m = 0, n = 0 or 1, R2 = H, L1,2 = absent, A = optionally substituted phenyl, and B = substituted heteroaryl (see examples 5, 9, 10, 24, and 32 at pages 24, 27, 36, and 46 and suggested compositions at page 11):





    PNG
    media_image3.png
    141
    274
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    140
    203
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    154
    165
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    115
    329
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    134
    161
    media_image7.png
    Greyscale
, 




Applicants are to be aware of other species in this document which may anticipate the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 21, 22, and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Deng et al. (WO 2009/129371-mentioned in IDS).
The instant claims may be drawn to the following compounds and simple compositions thereof:

    PNG
    media_image8.png
    70
    183
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    62
    165
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    71
    171
    media_image10.png
    Greyscale
.

et al. teach the following compounds stated previously:

    PNG
    media_image4.png
    140
    203
    media_image4.png
    Greyscale

    PNG
    media_image7.png
    134
    161
    media_image7.png
    Greyscale
.
In respect to claimed species 17, it is a regioisomer compared to the first listed compound disclosed above in Deng (methyl and fluoro groups are switched with respect to positioning). However, MPEP states the following:
Compounds which are position isomers (compounds having the same radicals in
physically different positions on the same nucleus) or homologs (compounds differing
regularly by the successive addition of the same chemical group, e.g., by -CH2- groups)
are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Additionally, the document teaches that these substituents may be at any position on the phenyl ring (see page 3, formula IA). In respect to the second compound described above in Deng, it is considered a homologue and a positional isomer with respect to the methyl and isopropyl groups. As stated above the latter are considered obvious variants and the document at page 3 (line 8) teaches that any alkyl group may be present on the ring. 


Conclusion
No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624